Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/134,905 filed on 28 December 2020. The response filed 20 April 2022 amends claim 1, withdraws claim 9, adds claims 10-16, and presents arguments is hereby acknowledged. 	Claims 1-8 and 10-16 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 20 April 2022 has been entered.

Response to Arguments
Independent Claim 1
On pages 7-9 of the response filed 20 April 2022, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 27 December 2021 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102 and 103, have been fully considered.
On pages 7-9, Applicant argues that Bonaventure fails to teach or suggest “in such a way that one takes its network address and network port as a source address and a source port, and takes network address and network port of the other as a destination address and a destination port.” Applicant argues that Bonaventure fails to disclose the additional feature. Applicant argues that Bonaventure “fails to show that the data transmission between HCPE 101 and HAG 102 uses the address of the HAG 102.” Applicant argues that “the HAG 102 does not alter the source or destination address of the segment 202.” 	Examiner respectfully agrees and finds this argument persuasive. Bonaventure, in paragraphs 0084-0087, discloses HCPE 101 calculating a network address and port for MPTCP subflows by incrementing previous values. Further, Bonaventure in paragraphs 0090-0091 disclose converting TCP segments into MPTCP segments, when the HCPE communicates with the HAG from a specific interface. However, there is no explicit disclosure of destination port. Therefore, Examiner finds this argument persuasive. 



Dependent Claims 2-8
On pages 7-10 of the response filed 20 April 2022, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 27 December 2021 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Newly Added Claims 10-16
On pages 7-10 of the response filed 20 April 2022, Applicant respectfully requests entry and full consideration of Claims 10-16. Examiner acknowledges this request and will now consider newly added claims 10-16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “in such a way that one takes its network address and network port as a source address and a source port, and takes network address and network port of the other as a destination address and a destination port, and vice versa.” The phrase “in such a way” is intended use. The phrase “the other” has insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner will interpret this limitation to mean “wherein the first conversion apparatus takes its network address and network port as a source address and a source port, and takes network address and network port of the second conversion apparatus as a destination address and a destination port, and wherein the second conversion apparatus takes its network address and network port as a source address and a source port, and takes network address and network port of the first conversion apparatus as a destination address and a destination port.”
Claims 2 – 8 fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0182363 A1 to Bonaventure et al and US Patent 10,212,089 B1 to Narayanan.
Regarding Claim 1, Bonaventure discloses a network system crossing transmission protocols, comprising:  	a first conversion apparatus (FIG. 1, HCPE 101);  	a second conversion apparatus (FIG. 1, HAG 102);  	a user device (FIG. 1, client 100) wherein a user packet is transmitted between the user device and the first conversion apparatus in accordance with transmission control protocol (TCP) (0062 and 0078 provides for wherein a network packet is transmitted between client 100 and HCPE 101 over a TCP connection); and  	a server device (FIG. 1, server 103) wherein a server packet is transmitted between the server device and the second conversion apparatus in accordance with TCP (0062 and 0082 provides for wherein a network packet is transmitted between server 103 and HAG 102 in accordance with TCP), wherein  	data transmission between the first conversion apparatus and the second conversion apparatus is performed in accordance with multipath transmission control protocol (MPTCP) (FIG. 2, 0062, and 0073 provides for data transmission between HCPE 101 and HAG 102 is performed in accordance with MPTCP) in such a way that one takes its network address and network port as a source address and a source port (FIG. 4, 0090, and 0092 provides for converting the source to HCPE SA and interface 223 for segment 407), and takes network address of the other as a destination address (FIG. 4 provides for DA: HAG for segment 407), and vice versa (FIG. 4, 0091, and 0093 provides for converting the source to HAG SA and converting the destination to DA: HCPE for segment 405), 	the user packet is transmitted between the first conversion apparatus and the user device in accordance with network addresses of the user device and the server device (FIG. 2 TCP segment 206, 0070, and 0078 provides for the network packet is transmitted between HCPE 101 and client 100 in accordance with destination address of client 100 and the source address of server 103), and  	the server packet is transmitted between the second conversion apparatus and the server device in accordance with the network addresses of the user device and the server device (FIG. 2 TCP segment 203, 0067, and 0078 provides for the network packet is transmitted between HAG 102 and server 103 in accordance with source address of client 100 and the destination address of server 103). 	Bonaventure doesn’t explicitly disclose in such a way that one takes network port of the other as a destination port, and vice versa. 	Narayanan, in a similar field of endeavor, discloses in such a way that one takes network port of the other as a destination port, and vice versa (FIG. 5A and col. 23 lines 10-25 provides for sets/takes the port of an appliance as the destination port). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Narayanan for routing packets through a tunnel. The intermediary tunneling of Narayanan, when implemented with the MPTCP conversion of the Bonaventure system, will allow one of ordinary skill in the art to populate destination information in order to hide aspects of the packet and increase security. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the intermediary tunneling of Narayanan with the MPTCP conversion of the Bonaventure system for the desirable purpose of increasing security by hiding aspects of a packet within a tunnel.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over the Bonaventure/Narayanan system as applied to claim 1 above, and further in view of US PGPUB 2010/0191839 A1 to Gandhewar et al.
Regarding Claim 2, the Bonaventure/Narayanan system discloses the network system according to claim 1, wherein  	first multipath transmission control protocol (MPTCP) packets are transmitted between the first conversion apparatus and the second conversion apparatus in accordance with connection information (Bonaventure, 0062 and 0073 provides for MPTCP transmission/packets between HCPE 101 and HAG 102 in accordance with the address of the HCPE 101 and the address of HAG 102); and  	second multipath transmission control protocol (MPTCP) packets are transmitted between the second conversion apparatus and the first conversion apparatus in accordance with the connection information (Bonaventure, 0062 and 0073 provides for MPTCP transmission/packets between HAG 102 and HCPE 101 in accordance with the address of the HCPE 101 and the address of HAG 102).  	The Bonaventure/Narayanan system doesn’t explicitly disclose the first conversion apparatus comprises a user-path database for storing connection information, and the second conversion apparatus comprises a server-path database for storing the connection information. 	Gandhewar, in a similar field of endeavor, discloses a first conversion apparatus (FIG. 6, DHCP relay device 106A) comprises a user-path database for storing connection information (0118 provides for address tables for storing associations), and 	a second conversion apparatus (FIG. 6, DHCP relay device 106B) comprises a server-path database for storing the connection information (0118 and 0121 provides for address tables for storing associations). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Gandhewar for routing packets according to a table. The relay tables of Gandhewar, when implemented with the MPTCP conversion of the Bonaventure/Narayanan system, will allow one of ordinary skill in the art to populate the routing table in order to route packets according to network information. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the relay tables of Gandhewar with the MPTCP conversion of the Bonaventure/Narayanan system for the desirable purpose of optimizing routing in a most efficient way.
Regarding Claim 3, the Bonaventure/Narayanan/Gandhewar system discloses the network system according to claim 2, wherein after the first conversion apparatus receives the user packet from the user device, the first conversion apparatus transmits a coordination path packet to the second conversion apparatus in accordance with TCP (Bonaventure, FIG. 2 and 0066-0067 provides for wherein after HCPE 101 receives SYN packet 201, HCPE 101 transmits SYN segment 202 to HAG 102 in accordance with TCP) wherein the coordination path packet includes a header and a content (Bonaventure, 0062 provides for RFC 6824 , which discusses header and payload), a source address of the coordination path packet is set to the network address of the first conversion apparatus (Bonaventure, 0066-0067 provides for wherein the source address is set to the address of the HCPE), and the network address of the user device is included in the content of the coordination path packet (Bonaventure, 0062 provides for RFC 6824, which discusses encapsulating packets).
Regarding Claim 4, the Bonaventure/Narayanan/Gandhewar system discloses the network system according to claim 3, wherein the second conversion apparatus designates routing paths connected between the second conversion apparatus and the first conversion apparatus (Bonaventure, 0073 provides for wherein HAG 102 sends the ADD_ADDRESS option to establish auxiliary MPTCP sub-flow 124, i.e. designates routing paths, connected between the HAG 102 and the HCPE 101) and using MPTCP for the data transmission according to the coordination path packet (Bonaventure, 0067 provides for HAG 102 using primary MPTCP sub-flow 122), stores the connection information corresponding to the routing paths in the server-path database (Gandhewar, 0118 and 0121 provides for address tables for storing associations), and transmits the connection information corresponding to the routing paths to the first conversion apparatus (Bonaventure, 0037 and 0073 provides for HAG 102 transmits its HAG address/connection information to HCPE 101  by announcing its network address of interface 225); and the first conversion apparatus stores the connection information corresponding to the routing paths in the user-path database (Gandhewar, 0118 provides for address tables for storing associations). 	Same motivation as claim 2.
Regarding Claim 5, the Bonaventure/Narayanan/Gandhewar system discloses the network system according to claim 4, wherein after the second conversion apparatus receives the first MPTCP packets from the first conversion apparatus through the routing paths corresponding to the connection information (Bonaventure, FIG. 4 segment 402 and 0092 provides for wherein after HAG 102 receives MPTCP segment 407 from HCPE 101 through previously exchange network address interface information corresponding to the address information), the second conversion apparatus generates and transmits the server packet to the server device (Bonaventure, FIG. 4 and 0092 provides for HAG 102 generates and transmits the packet 403 to server 103), wherein the network address of the user device is used as a source address of the server packet (Bonaventure, FIG. 4 and 0092 provides for the network address of CL is used as the SA of packet 403), the network address of the server device is used as a destination address of the server packet (Bonaventure, FIG. 4 and 0092 provides for the network address of server (SRV) 103 is used as the DA of packet 403), and data encapsulated in the first MPTCP packets are combined to form data encapsulated in the server packet (Bonaventure, FIG. 4, 0074, and 0090 provides for MPTCP Data Sequence Numbers, i.e. data encapsulated in the first MPTCP packets, are combined/ordered to form TCP data of packet 403, wherein address information is preserved).
Regarding Claim 6, the Bonaventure/Narayanan/Gandhewar system discloses the network system according to claim 2, wherein after the second conversion apparatus receives the server packet from the server device (Bonaventure, FIG. 4 and 0091 provides for wherein after HAG 102 receives TCP segment 404 from server 103), the second conversion apparatus generates and transmits the second MPTCP packets to the first conversion apparatus in accordance with the MPTCP (Bonaventure, FIG. 4 and 0091 provides for HAG 102 generates and transmits MPTCP packet 405 to HCPE 101), wherein the network address of the second conversion apparatus is used as a source address of the second MPTCP packets (Bonaventure, FIG. 4 and 0091 provides for wherein the address of HAG is used as the SA of MPTCP packet 405), and data encapsulated in the server packet are divided into data encapsulated in the second MPTCP packets (Bonaventure, 0074 and 0094 provides for HCPE 101 maintains the MPTCP states, i.e. data encapsulated in the server packets, are tracked/divided into data exchanged in MPTCP sub-flows 122 and 124 of TCP connection 234).
Regarding Claim 7, the Bonaventure/Narayanan/Gandhewar system discloses the network system according to claim 6, wherein after the first conversion apparatus receives the second MPTCP packets transmitted from the second conversion apparatus (Bonaventure, FIG. 4 and 0091 provides for wherein after HCPE 101 receives MPTCP data 405 and 408 transmitted from HAG 102) in accordance with the connection information stored in the user-path database (Gandhewar, 0118 and 0121 provides for address tables for storing associations), the first conversion apparatus generates and transmits the user packet to the user device (Bonaventure, FIG. 4 and 0091 provides for HCPE 101 generates and transmits single path TCP segment 406 to client 100), wherein the network address of the server device is used as a source address of the user packet (Bonaventure, FIG. 4 and 0091 provides for SRV address is SA of packet 406), the network address of the user device is used as a destination address of the user packet (Bonaventure, FIG. 4 and 0091 provides for CL address is DA of packet 406), and the data encapsulated in the second MPTCP packets are combined to form data encapsulated in the user packet (Bonaventure, FIG. 4, 0074, 0091, and 0094 provides for MPTCP Data Sequence Numbers, i.e. data encapsulated in the first MPTCP packets, are combined/ordered to form TCP data of packet 406, wherein address information is preserved via conversion step 413). 	Same motivation as claim 2.
Regarding Claim 8, the Bonaventure/Narayanan/Gandhewar system discloses the network system according to claim 2, wherein when the user packet transmitted from the user device requests to terminate network connection (Gandhewar, FIG. 5, 0009, and 0064 provides for wherein when a release message is transmitted from DHCP client device 20, wherein the release message is to terminate a network connection), the server device terminates the network connection according to the server packet corresponding to the user packet (Gandhewar, FIG. 5 and 0082 provides for DHCP server 16 terminates the network connection according to a generated DHCP release message corresponding to the client device 20’s release message), the first conversion apparatus deletes the connection information related to the network connection from the user-path database (Gandhewar, FIG. 5 and 0083 provides for DHCP relay device 12 updating to remove/deleting address entries/connection information related to the network connection from address table 58), and the second conversion apparatus deletes the connection information related to the network connection from the server-path database (Gandhewar, 0083, 0106, 0108, and 0109 provides for DHCP relay device 94 updating to remove/deleting address entries/connection information related to the network connection from address table 58).	Same motivation as claim 2.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0182363 A1 to Bonaventure et al and US PGPUB 2010/0191839 A1 to Gandhewar et al.
Regarding Claim 10, Bonaventure discloses a network system crossing transmission protocols, comprising:  	a first conversion apparatus (FIG. 1, HCPE 101);  	a second conversion apparatus (FIG. 1, HAG 102);  	a user device (FIG. 1, client 100) wherein a user packet is transmitted between the user device and the first conversion apparatus in accordance with transmission control protocol (TCP) (0062 and 0078 provides for wherein a network packet is transmitted between client 100 and HCPE 101 over a TCP connection); and  	a server device (FIG. 1, server 103) wherein a server packet is transmitted between the server device and the second conversion apparatus in accordance with TCP (0062 and 0082 provides for wherein a network packet is transmitted between server 103 and HAG 102 in accordance with TCP), wherein  	data transmission between the first conversion apparatus and the second conversion apparatus is performed using network addresses of the first conversion apparatus and the second network conversion apparatus in accordance with multipath transmission control protocol (MPTCP) (FIG. 4, 0062, and 0073 provides for data transmission between HCPE 101 and HAG 102 is performed using network addresses in accordance with MPTCP, as per segments 407 and 405),  	the user packet is transmitted between the first conversion apparatus and the user device in accordance with network addresses of the user device and the server device (FIG. 2 TCP segment 206, 0070, and 0078 provides for the network packet is transmitted between HCPE 101 and client 100 in accordance with destination address of client 100 and the source address of server 103), and  	the server packet is transmitted between the second conversion apparatus and the server device in accordance with the network addresses of the user device and the server device (FIG. 2 TCP segment 203, 0067, and 0078 provides for the network packet is transmitted between HAG 102 and server 103 in accordance with source address of client 100 and the destination address of server 103), and wherein  	first multipath transmission control protocol (MPTCP) packets are transmitted between the first conversion apparatus and the second conversion apparatus in accordance with connection information (0062 and 0073 provides for MPTCP transmission/packets between HCPE 101 and HAG 102 in accordance with the address of the HCPE 101 and the address of HAG 102); and  	second multipath transmission control protocol (MPTCP) packets are transmitted between the second conversion apparatus and the first conversion apparatus in accordance with the connection information (0062 and 0073 provides for MPTCP transmission/packets between HAG 102 and HCPE 101 in accordance with the address of the HCPE 101 and the address of HAG 102). 	Bonaventure doesn’t explicitly disclose the first conversion apparatus comprises a user-path database for storing connection information, and the second conversion apparatus comprises a server-path database for storing the connection information. 	Gandhewar, in a similar field of endeavor, discloses a first conversion apparatus (FIG. 6, DHCP relay device 106A) comprises a user-path database for storing connection information (0118 provides for address tables for storing associations), and 	a second conversion apparatus (FIG. 6, DHCP relay device 106B)  comprises a server-path database for storing the connection information (0118 and 0121 provides for address tables for storing associations). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Gandhewar for routing packets according to a table. The relay tables of Gandhewar, when implemented with the MPTCP conversion of the Bonaventure system, will allow one of ordinary skill in the art to populate the routing table in order to route packets according to network information. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the relay tables of Gandhewar with the MPTCP conversion of the Bonaventure system for the desirable purpose of optimizing routing in a most efficient way.
Regarding Claim 11, the Bonaventure/Gandhewar system discloses the network system according to claim 10, wherein after the first conversion apparatus receives the user packet from the user device, the first conversion apparatus transmits a coordination path packet to the second conversion apparatus in accordance with TCP (Bonaventure, FIG. 2 and 0066-0067 provides for wherein after HCPE 101 receives SYN packet 201, HCPE 101 transmits SYN segment 202 to HAG 102 in accordance with TCP) wherein the coordination path packet includes a header and a content (Gandhewar, 0065 provides for header), a source address of the coordination path packet is set to the network address of the first conversion apparatus (Bonaventure, 0066-0067 provides for wherein the source address is set to the address of the HCPE), and the network address of the user device is included in the content of the coordination path packet (Bonaventure, 0062 provides for RFC 6824). 	Same motivation as claim 10.
Regarding Claim 12, the Bonaventure/Gandhewar system discloses the network system according to claim 11, wherein the second conversion apparatus designates routing paths connected between the second conversion apparatus and the first conversion apparatus (Bonaventure, 0073 provides for wherein HAG 102 sends the ADD_ADDRESS option to establish auxiliary MPTCP sub-flow 124, i.e. designates routing paths, connected between the HAG 102 and the HCPE 101) and using MPTCP for the data transmission according to the coordination path packet (Bonaventure, 0067 provides for HAG 102 using primary MPTCP sub-flow 122), stores the connection information corresponding to the routing paths in the server-path database (Gandhewar, 0118 and 0121 provides for address tables for storing associations), and transmits the connection information corresponding to the routing paths to the first conversion apparatus (Bonaventure, 0037 and 0073 provides for HAG 102 transmits its HAG address/connection information to HCPE 101  by announcing its network address of interface 225); and the first conversion apparatus stores the connection information corresponding to the routing paths in the user-path database (Gandhewar, 0118 provides for address tables for storing associations).
	Same motivation as claim 10.
Regarding Claim 13, the Bonaventure/Gandhewar system discloses the network system according to claim 12, wherein after the second conversion apparatus receives the first MPTCP packets from the first conversion apparatus through the routing paths corresponding to the connection information (Bonaventure, FIG. 4 segment 402 and 0092 provides for wherein after HAG 102 receives MPTCP segment 407 from HCPE 101 through previously exchange network address interface information corresponding to the address information), the second conversion apparatus generates and transmits the server packet to the server device (Bonaventure, FIG. 4 and 0092 provides for HAG 102 generates and transmits the packet 403 to server 103), wherein the network address of the user device is used as a source address of the server packet (Bonaventure, FIG. 4 and 0092 provides for the network address of CL is used as the SA of packet 403), the network address of the server device is used as a destination address of the server packet (Bonaventure, FIG. 4 and 0092 provides for the network address of server (SRV) 103 is used as the DA of packet 403), and data encapsulated in the first MPTCP packets are combined to form data encapsulated in the server packet (Bonaventure, FIG. 4, 0074, and 0090 provides for MPTCP Data Sequence Numbers, i.e. data encapsulated in the first MPTCP packets, are combined/ordered to form TCP data of packet 403, wherein address information is preserved).
Regarding Claim 14, the Bonaventure/Gandhewar system discloses the network system according to claim 10, wherein after the second conversion apparatus receives the server packet from the server device (Bonaventure, FIG. 4 and 0091 provides for wherein after HAG 102 receives TCP segment 404 from server 103), the second conversion apparatus generates and transmits the second MPTCP packets to the first conversion apparatus in accordance with the MPTCP (Bonaventure, FIG. 4 and 0091 provides for HAG 102 generates and transmits MPTCP packet 405 to HCPE 101), wherein the network address of the second conversion apparatus is used as a source address of the second MPTCP packets (Bonaventure, FIG. 4 and 0091 provides for wherein the address of HAG is used as the SA of MPTCP packet 405), and data encapsulated in the server packet are divided into data encapsulated in the second MPTCP packets (Bonaventure, 0074 and 0094 provides for HCPE 101 maintains the MPTCP states, i.e. data encapsulated in the server packets, are tracked/divided into data exchanged in MPTCP sub-flows 122 and 124 of TCP connection 234).
Regarding Claim 15, the Bonaventure/Gandhewar system discloses the network system according to claim 14, wherein after the first conversion apparatus receives the second MPTCP packets transmitted from the second conversion apparatus (Bonaventure, FIG. 4 and 0091 provides for wherein after HCPE 101 receives MPTCP data 405 and 408 transmitted from HAG 102) in accordance with the connection information stored in the user-path database (Gandhewar, 0118 and 0121 provides for address tables for storing associations), the first conversion apparatus generates and transmits the user packet to the user device (Bonaventure, FIG. 4 and 0091 provides for HCPE 101 generates and transmits single path TCP segment 406 to client 100), wherein the network address of the server device is used as a source address of the user packet (Bonaventure, FIG. 4 and 0091 provides for SRV address is SA of packet 406), the network address of the user device is used as a destination address of the user packet (Bonaventure, FIG. 4 and 0091 provides for CL address is DA of packet 406), and the data encapsulated in the second MPTCP packets are combined to form data encapsulated in the user packet (Bonaventure, FIG. 4, 0074, 0091, and 0094 provides for MPTCP Data Sequence Numbers, i.e. data encapsulated in the first MPTCP packets, are combined/ordered to form TCP data of packet 406, wherein address information is preserved via conversion step 413). 	Same motivation as claim 10.
Regarding Claim 16, the Bonaventure/Gandhewar system discloses the network system according to claim 10, wherein when the user packet transmitted from the user device requests to terminate network connection (Gandhewar, FIG. 5, 0009, and 0064 provides for wherein when a release message is transmitted from DHCP client device 20, wherein the release message is to terminate a network connection), the server device terminates the network connection according to the server packet corresponding to the user packet (Gandhewar, FIG. 5 and 0082 provides for DHCP server 16 terminates the network connection according to a generated DHCP release message corresponding to the client device 20’s release message), the first conversion apparatus deletes the connection information related to the network connection from the user-path database (Gandhewar, FIG. 5 and 0083 provides for DHCP relay device 12 updating to remove/deleting address entries/connection information related to the network connection from address table 58), and the second conversion apparatus deletes the connection information related to the network connection from the server-path database (Gandhewar, 0083, 0106, 0108, and 0109 provides for DHCP relay device 94 updating to remove/deleting address entries/connection information related to the network connection from address table 58). 	Same motivation as claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2021/0234794 A1 to Amend et al discloses establishing MPTCP data sub-flows.
US PGPUB 2020/0228633 A1 to Yu et al discloses using different egress interfaces for MPTCP multipath transmission.
US PGPUB 2020/0304606 A1 to Tourrilhes et al discloses MP-TCP tunneling.
US Patent 11,088,944 B2 to Allen et al discloses employing an intermediary to substitute source addresses to hide server addresses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459